DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-31 are allowed.

The following is an examiner’s statement of reasons for allowance: According to the Applicant’s remarks and/or amendments mailed on 05/17/2021, the prior art references (Malik and Park) does not teach the at least indicated portion of the claim of a method, comprising: 22receiving a first wireless signal from a second wireless device at multiple antenna elements of a first wireless device while switching reception between the multiple antenna elements one at a time so that only one of the antenna elements of the first wireless device listens at any given time to the first wireless signal received at the first wireless device; and determining an angle of departure (AoD) of the first wireless signal from the second wireless device based on one or more characteristics of the first wireless signal received while switching reception between the multiple antenna elements of the first wireless device one at a time; where the first wireless signal is transmitted from multiple different antenna elements of the second wireless device during multiple different corresponding time slots according to a round-robin sequence that repeatedly cycles through the different multiple antenna elements of the second wireless device in the same order during each cycle of the round-robin sequence to transmit from only one antenna element of the second wireless device at a time during each time slot; and where the method further comprises switching reception of the first wireless signal between multiple different antenna elements of the first wireless device during multiple different corresponding time slots so that only one antenna element of the first wireless device listens at a time during each given time slot to receive the first wireless signal transmitted from only one of the multiple different antenna elements of the second wireless device during the given time slot; where the first wireless signal comprises a data packet having a packet waveform, a portion of the packet waveform including a constant frequency signal; where the constant frequency signal of the first wireless signal is transmitted from each of multiple different antenna elements of the second wireless device during multiple different corresponding time slots to transmit from only one antenna element of 23the second wireless device at a time during each time slot; and where the method further comprises: switching reception of the first wireless signal between multiple different antenna elements of the first wireless device during multiple different corresponding time slots so that only one antenna element of the first wireless device listens at a time during each given time slot to receive the first wireless signal transmitted from only one of the multiple different antenna elements of the second wireless device during the given time slot, and switching reception of the first wireless signal between each of the multiple different antenna elements of the first wireless device during the multiple different corresponding time slots in synchronization with switching transmission of the first wireless signal between each of the multiple different antenna elements of the second wireless device during the same corresponding time slots and during transmission of the constant frequency signal of the data packet.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885.  The examiner can normally be reached on M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645